DETAILED ACTION
This office action is a response to the application 16/831,814 filed on March 27, 2020.
Claims 1-20 are pending.
Claims 1-20 are rejected.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on July 16, 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding Claim 10, Claim 10 recites the limitation "the first antenna module" in Line 1.  There is insufficient antecedent basis for this limitation in the claim. Claim 10 depends upon independent Claim 1 directed to a wireless device. Claim 1 discloses a transceiving circuit, a storage circuit and a processing circuit but there is no mention of a first antenna module. It is not clear to what the first antenna module corresponds.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 5-12 and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. U.S. Patent Application Publication 2016/0191201, hereinafter Park, in view of Islam et al. U.S. Patent Application Publication 2017/0303265, hereinafter Islam.

Regarding Claim 1, Park discloses a wireless device (Abstract; Figure 1 and 10), comprising: 
a transceiving circuit, configured to receive a plurality of beam performance parameters corresponding to a plurality of beams, wherein the plurality of beam performance parameters is generated by a user device (Figure 1; Paragraph [0044-0047] The terminals 210, 220, 230, 240, and 250 periodically or aperiodically measure a channel quality, for example, a signal-to-noise ratio (SNR) by using a reference signal transmitted for each beam from the base station 100 and generates the CQI for each beam based on the measured the channel quality information and feeds back the generated CQI to the base station); 
a storage circuit, configured to store a table, wherein the table stores a relationship between the plurality of beams and the plurality of beam performance parameters (Paragraph 
Park discloses reception of beam performance parameters, storing of beam performance parameters in a table and data transmission using beams based on the beam performance. Park fails to explicitly disclose a processing circuit, configured to perform the following steps: selecting a first beam according to the table, wherein the wireless device utilizes the first beam to perform data transmission; determining whether a first beam performance value corresponding to the first beam is less than a threshold value, wherein the first beam performance value is related to at least a first beam performance parameter corresponding to the first beam; and selecting a second beam according to the table when the first beam performance value is less than the threshold value, wherein the wireless device switches to the second beam to perform data transmission.
However, Islam more specifically teaches a processing circuit, configured to perform the following steps: selecting a first beam according to the table, wherein the wireless device utilizes the first beam to perform data transmission (Figure 6 and 12; Paragraph [0213] the base station may communicate with a UE through a first active beam. In an aspect, the communication may be downlink communication. For example, the base station may determine data to be transmitted to the UE and then the base station may send the determined data through the first active beam); 

and selecting a second beam according to the table when the first beam performance value is less than the threshold value, wherein the wireless device switches to the second beam to perform data transmission (Figure 6 and 12; Figure 6 shows a beam index and signal quality including a first beam with a maximum signal quality and second beam less than the maximum among the beam indexes; Paragraph [0213-0222] The base station may send the reference signal through the first active beam. The base station may detect a radio link failure based on the received response. For example, the base station may determine that a value (e.g., a CQI, SINR, SNR, RSRP, RSRQ, etc.) may be below a threshold, and the base station may determine that the value being below the threshold indicates a radio link failure; the base station may communicate with the UE through the second active beam the base station 602 may communicate with the UE 604 through the second active beam (e.g., the sixth beam 620f)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Park with the teachings of Islam. Islam provides a solution that allows the base station and the UE to determine configuration information or millimeter wave network access configuration information or information for 

Regarding Claim 5, Park in view of Islam disclose the wireless device of Claim 1. Park in view of Islam further disclose wherein the processing circuit further performs the following steps: determining whether a second beam performance value corresponding to the second beam is less than the threshold value; and selecting a third beam according to the table when the second beam performance value is less than the threshold value, wherein the wireless device switches to the third beam to perform data transmission (Islam Figure 3 and 12; Paragraph [0102-0104] Plurality of beams and order of beams based on beam performance parameters in which a third beam exists in the table having the third highest beam quality; Paragraph [0212-0222] Iterative process in which when a quality of beam goes below a threshold a next active beam will be chosen according to beam quality; In which a third beam will be chosen if the first and second beam are below a threshold value).

Regarding Claim 6, Park in view of Islam disclose the wireless device of Claim 5. Park in view of Islam further disclose wherein the processing circuit further performs the following steps: determining whether the first beam performance value corresponding to the first beam is greater than the threshold value when the wireless device utilizes the second beam or the third beam to perform data transmission; and re-selecting the first beam when the first beam performance value is greater than the threshold value, wherein the wireless device switches to the first beam to perform data transmission (Islam Figure 3 and 12; Paragraph [0102-0104] Plurality of beams and order of beams based on beam performance parameters in which a third 

Regarding Claim 7, Park in view of Islam discloses the wireless device of Claim 1. Park in view of Islam further disclose wherein the transceiving circuit comprises: a first antenna module, configured to receive a received signal; a forwarding module, configured to generate a forward signal according to the received signal; and a second antenna module, configured to forward the forward signal to the user device (Islam Figure 1; Paragraph [0044-0052] Evolved packet core network in communication with the base station and base station in communication with user equipment devices. The evolved packet core provides signals to the base station through the backhaul connection and the base station forwards the received signals to the user equipment).

Regarding Claim 8, Park in view of Islam disclose the wireless device of Claim 7. Park in view of Islam further disclose wherein the plurality of beams is formed between at least a station and the wireless device, the receivied signal is transmitted via the plurality of beams to the first antenna module, the user device generates the plurality of beam performance parameters corresponding to the plurality of beams according to the forward signal and sends the plurality of 

Regarding Claim 9, Park in view of Islam disclose the wireless device of Claim 7. Park in view of Islam further disclose wherein the plurality of beams is formed between the wireless device and the user device, the forward signal is transmitted by the second antenna module via the plurality of beams to the user device, the user device generates the plurality of beam performance parameters corresponding to the plurality of beams according to the forward signal and sends the plurality of beam performance parameters back to the wireless device, and the 

Regarding Claim 10, Park in view of Islam disclose the wireless device of Claim 1. Park in view of Islam further disclose wherein the first antenna module is a millimeter wave (mmWave) antenna module (Park Paragraph [0006 and 0041]; Islam Paragraph [0007, 0049, 0064 and 0065]).

Regarding Claim 11, Park in view of Islam disclose the wireless device of Claim 1. Park in view of Islam further disclose wherein the at least a first beam performance parameter 

Regarding Claim 12, Park discloses a beam recovery method, applied in a wireless device, the beam recovery method (Abstract; Figure 1 and 10) comprising: 
receiving a plurality of beam performance parameters corresponding to a plurality of beams, wherein the plurality of beam performance parameters is generated by a user device (Figure 1; Paragraph [0044-0047] The terminals 210, 220, 230, 240, and 250 periodically or aperiodically measure a channel quality, for example, a signal-to-noise ratio (SNR) by using a reference signal transmitted for each beam from the base station 100 and generates the CQI for each beam based on the measured the channel quality information and feeds back the generated CQI to the base station); 
forming a table according to a relationship between the plurality of beams and the plurality of beam performance parameters, and store the table in a storage circuit of the wireless device (Paragraph [0018] The transmitting of the information of the beam to feed back the CQI information may include sharing a table storing combinations of beams to receive a feed-back of the CQI information for each mode with the base station when the plurality of respective beams is set as a serving beam, and selecting information of a mode corresponding to the beam to feed back the CQI information among a plurality of modes corresponding to the serving beam from 
Park discloses reception of beam performance parameters, storing of beam performance parameters in a table and data transmission using beams based on the beam performance. Park fails to explicitly disclose selecting a first beam according to the table, wherein the wireless device utilizes the first beam to perform data transmission; determining whether a first beam performance value corresponding to the first beam is less than a threshold value, wherein the first beam performance value is related to at least a first beam performance parameter corresponding to the first beam; and selecting a second beam according to the table when the first beam performance value is less than the threshold value, wherein the wireless device switches to the second beam to perform data transmission.
However, Islam more specifically teaches selecting a first beam according to the table, wherein the wireless device utilizes the first beam to perform data transmission (Figure 6 and 12; Paragraph [0213] the base station may communicate with a UE through a first active beam. In an aspect, the communication may be downlink communication. For example, the base station may determine data to be transmitted to the UE and then the base station may send the determined data through the first active beam);
determining whether a first beam performance value corresponding to the first beam is less than a threshold value, wherein the first beam performance value is related to at least a first beam performance parameter corresponding to the first beam (Figure 6 and 12; Paragraph [0213-0222] The base station may send the reference signal through the first active beam. The base station may detect a radio link failure based on the received response. For example, the base station may determine that a value (e.g., a CQI, SINR, SNR, RSRP, RSRQ, etc.) may be below a 
and selecting a second beam according to the table when the first beam performance value is less than the threshold value, wherein the wireless device switches to the second beam to perform data transmission (Figure 6 and 12; Figure 6 shows a beam index and signal quality including a first beam with a maximum signal quality and second beam less than the maximum among the beam indexes; Paragraph [0213-0222] The base station may send the reference signal through the first active beam. The base station may detect a radio link failure based on the received response. For example, the base station may determine that a value (e.g., a CQI, SINR, SNR, RSRP, RSRQ, etc.) may be below a threshold, and the base station may determine that the value being below the threshold indicates a radio link failure; the base station may communicate with the UE through the second active beam the base station 602 may communicate with the UE 604 through the second active beam (e.g., the sixth beam 620f)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Park with the teachings of Islam. Islam provides a solution that allows the base station and the UE to determine configuration information or millimeter wave network access configuration information or information for adjusting beam sweeping periodicity and information regarding overlapping coverage for predicting a handoff to another base station (Islam Abstract; Paragraph [0002-0009]).

 Regarding Claim 16, Park in view of Islam disclose the beam recovery method of Claim 12. Park in view of Islam further disclose determining whether a second beam performance value corresponding to the second beam is less than the threshold value; and 

Regarding Claim 17, Park in view of Islam disclose the beam recovery method of Claim 16. Park in view of Islam further disclose determining whether the first beam performance value corresponding to the first beam is greater than the threshold value when the wireless device utilizes the second beam or the third beam to perform data transmission; and re-selecting the first beam when the first beam performance value is greater than the threshold value, wherein the wireless device switches to the first beam to perform data transmission (Islam Figure 3 and 12; Paragraph [0102-0104] Plurality of beams and order of beams based on beam performance parameters in which a third beam exists in the table having the third highest beam quality; Paragraph [0212-0222] Iterative process in which when a quality of beam goes below a threshold a next active beam will be chosen according to beam quality; In which a third beam will be chosen if the first and second beam are below a threshold value; Paragraph [0088 and 0297-0298] If the beam failure recovers the devices may perform beam tracking to recover an active beam in which the best beam will be selected in which case the first beam which had the highest performance parameters may be reselected).

Regarding Claim 18, Park discloses a wireless system, comprising: a wireless device (Abstract; Figure 1 and 10), comprising:
 a transceiving circuit, configured to receive a plurality of beam performance parameters corresponding to a plurality of beams (Figure 1; Paragraph [0044-0047] The terminals 210, 220, 230, 240, and 250 periodically or aperiodically measure a channel quality, for example, a signal-to-noise ratio (SNR) by using a reference signal transmitted for each beam from the base station 100 and generates the CQI for each beam based on the measured the channel quality information and feeds back the generated CQI to the base station)
a storage circuit, configured to store a table, wherein the table stores a relationship between the plurality of beams and the plurality of beam performance parameters (Paragraph [0018] The transmitting of the information of the beam to feed back the CQI information may include sharing a table storing combinations of beams to receive a feed-back of the CQI information for each mode with the base station when the plurality of respective beams is set as a serving beam, and selecting information of a mode corresponding to the beam to feed back the CQI information among a plurality of modes corresponding to the serving beam from the table and transmitting the selected information to the base station when any one beam among the plurality of beams is decided as the serving beam.); 
and a user device, configured to generate the plurality of beam performance parameters, and send the plurality of beam performance parameters to the wireless device (Figure 1; Paragraph [0044-0047] The terminals 210, 220, 230, 240, and 250 periodically or aperiodically measure a channel quality, for example, a signal-to-noise ratio (SNR) by using a reference signal transmitted for each beam from the base station 100 and generates the CQI for each beam based 
Park discloses reception of beam performance parameters, storing of beam performance parameters in a table and data transmission using beams based on the beam performance. Park fails to explicitly disclose a processing circuit, configured to perform the following steps: selecting a first beam according to the table, wherein the wireless device utilizes the first beam to perform data transmission; determining whether a first beam performance value corresponding to the first beam is less than a threshold value, wherein the first beam performance value is related to at least a first beam performance parameter corresponding to the first beam; and selecting a second beam according to the table when the first beam performance value is less than the threshold value, wherein the wireless device switches to the second beam to perform data transmission.
However, Islam more specifically teaches a processing circuit, configured to perform the following steps: selecting a first beam according to the table, wherein the wireless device utilizes the first beam to perform data transmission (Figure 6 and 12; Paragraph [0213] the base station may communicate with a UE through a first active beam. In an aspect, the communication may be downlink communication. For example, the base station may determine data to be transmitted to the UE and then the base station may send the determined data through the first active beam); 
determining whether a first beam performance value corresponding to the first beam is less than a threshold value, wherein the first beam performance value is related to at least a first beam performance parameter corresponding to the first beam (Figure 6 and 12; Paragraph [0213-0222] The base station may send the reference signal through the first active beam. The base station may detect a radio link failure based on the received response. For example, the base 
and selecting a second beam according to the table when the first beam performance value is less than the threshold value, wherein the wireless device switches to the second beam to perform data transmission (Figure 6 and 12; Figure 6 shows a beam index and signal quality including a first beam with a maximum signal quality and second beam less than the maximum among the beam indexes; Paragraph [0213-0222] The base station may send the reference signal through the first active beam. The base station may detect a radio link failure based on the received response. For example, the base station may determine that a value (e.g., a CQI, SINR, SNR, RSRP, RSRQ, etc.) may be below a threshold, and the base station may determine that the value being below the threshold indicates a radio link failure; the base station may communicate with the UE through the second active beam the base station 602 may communicate with the UE 604 through the second active beam (e.g., the sixth beam 620f)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Park with the teachings of Islam. Islam provides a solution that allows the base station and the UE to determine configuration information or millimeter wave network access configuration information or information for adjusting beam sweeping periodicity and information regarding overlapping coverage for predicting a handoff to another base station (Islam Abstract; Paragraph [0002-0009]).

Regarding Claim 19, Park in view of Islam disclose the wireless system of Claim 18. Park in view of Islam further disclose wherein the transceiving circuit receives a receivied signal 

Regarding Claim 20, Park in view of Islam disclose the wireless system of Claim 18. Park in view of Islam further disclose wherein the plurality of beams is formed between the .

Claims 2-4 and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Park in view of Islam as applied to claim 1 and 12 above, and further in view of Kamel et al. U.S. Patent Application Publication 2012/0052828, hereinafter Kamel.

Regarding Claim 2, Park in view of Islam disclose the wireless device of Claim 1. Park in view of Islam further disclose wherein the processing circuit performs the following steps, to select the first beam according to the table: obtaining a plurality of beam performance indices corresponding to the plurality of beams according to the plurality of beam performance parameters; performing a sorting operation on the plurality of beam performance indices, to form a beam performance index series (Park Paragraph [0015-0018 and 0063] The transmitting of the information of the beam to feed back the CQI information may include sharing a table storing numbers corresponding to all available combinations of the beams, respectively with respect to the plurality of beams with the base station, and selecting a number corresponding to the beam to feed back the CQI information from the table; Islam Figure 6; Paragraph [0111-0112] Beam indexes and various quality metrics).
Park in view of Islam disclose obtaining various beam performance parameters and beam performance indices as well as ordering the beam indexes according to beam performance but may not appear to explicitly disclose selecting the first beam according to the beam performance index series, wherein a first beam performance index corresponding to the first beam is a maximum among the plurality of beam performance indices.
However, Kamel more specifically selecting the first beam according to the beam performance index series, wherein a first beam performance index corresponding to the first beam is a maximum among the plurality of beam performance indices (Kamel Figure 4-6 and 8; Paragraph [0049-0074] Plurality of beam performance metrics and beam score function (beam index series). Beam score may be used by beam selection component to select a best beam of multiple beam antenna; The first beam being the beam with the best beam score function).


Regarding Claim 3, Park in view of Islam and Kamel disclose the wireless device of Claim 2. Park in view of Islam and Kamel further disclose wherein the processing circuit performs the following steps, to select the second beam according to the table: selecting the second beam according to the beam performance index series, wherein a second beam performance index corresponding to the second beam is less than the maximum among the plurality of beam performance indices (Islam Figure 6 and 12; Figure 6 shows a beam index and signal quality including a first beam with a maximum signal quality and second beam less than the maximum among the beam indexes;  Paragraph [0213-0222] The base station may send the reference signal through the first active beam. The base station may detect a radio link failure based on the received response. For example, the base station may determine that a value (e.g., a CQI, SINR, SNR, RSRP, RSRQ, etc.) may be below a threshold, and the base station may determine that the value being below the threshold indicates a radio link failure; the base station may communicate with the UE through the second active beam the base station 602 may communicate with the UE 604 through the second active beam (e.g., the sixth beam 620f);  Kamel Figure 8; Paragraph [0090-0096] A determination may be made whether the best beam is different from the serving beam. For example, beam selection component 430 may access current serving beam field 501 to determine the serving beam and determine whether the selected 

	Regarding Claim 4, Park in view of Islam and Kamel disclose the wireless device of Claim 2. Park in view of Islam and Kamel further disclose wherein the second beam performance index is a second maximum among the beam performance index series (Islam Figure 6 and 12; Figure 6 shows a beam index and signal quality including a first beam with a maximum signal quality and second beam less than the maximum among the beam indexes; Paragraph [0213-0222] The base station may send the reference signal through the first active beam. The base station may detect a radio link failure based on the received response. For example, the base station may determine that a value (e.g., a CQI, SINR, SNR, RSRP, RSRQ, etc.) may be below a threshold, and the base station may determine that the value being below the threshold indicates a radio link failure; the base station may communicate with the UE through the second active beam the base station 602 may communicate with the UE 604 through the second active beam (e.g., the sixth beam 620f);  Kamel Figure 8; Paragraph [0090-0096] A determination may be made whether the best beam is different from the serving beam. For example, beam selection component 430 may access current serving beam field 501 to determine the serving beam and determine whether the selected best beam is the current serving beam; If it is determined that the best beam is different from the serving beam switching controller  may control beam switching circuit 220 to switch to the newly selected best beam)..

Regarding Claim 13, Park in view of Islam disclose the beam recovery method of Claim 12. Park in view of Islam further disclose wherein the step of selecting the first beam according to the table comprises: obtaining a plurality of beam performance indices corresponding to the plurality of beams according to the plurality of beam performance parameters; performing a sorting operation on the plurality of beam performance indices, to form a beam performance index series(Park Paragraph [0015-0018 and 0063] The transmitting of the information of the beam to feed back the CQI information may include sharing a table storing numbers corresponding to all available combinations of the beams, respectively with respect to the plurality of beams with the base station, and selecting a number corresponding to the beam to feed back the CQI information from the table; Islam Figure 6; Paragraph [0111-0112] Beam indexes and various quality metrics). 
Park in view of Islam disclose obtaining various beam performance parameters and beam performance indices as well as ordering the beam indexes according to beam performance but may not appear to explicitly disclose selecting the first beam according to the beam performance index series, wherein a first beam performance index corresponding to the first beam is a maximum among the plurality of beam performance indices.
However, Kamel more specifically selecting the first beam according to the beam performance index series, wherein a first beam performance index corresponding to the first beam is a maximum among the plurality of beam performance indices (Kamel Figure 4-6 and 8; Paragraph [0049-0074] Plurality of beam performance metrics and beam score function (beam index series). Beam score may be used by beam selection component to select a best beam of multiple beam antenna; The first beam being the beam with the best beam score function).


	Regarding Claim 14, Park in view of Islam and Kamel disclose the beam recovery method of Claim 13. Park in view of Islam and Kamel further disclose wherein the step of selecting the second beam according to the table comprises: selecting the second beam according to the beam performance index series, wherein a second beam performance index corresponding to the second beam is less than the maximum among the plurality of beam performance indices (Islam Figure 6 and 12; Figure 6 shows a beam index and signal quality including a first beam with a maximum signal quality and second beam less than the maximum among the beam indexes;  Paragraph [0213-0222] The base station may send the reference signal through the first active beam. The base station may detect a radio link failure based on the received response. For example, the base station may determine that a value (e.g., a CQI, SINR, SNR, RSRP, RSRQ, etc.) may be below a threshold, and the base station may determine that the value being below the threshold indicates a radio link failure; the base station may communicate with the UE through the second active beam the base station 602 may communicate with the UE 604 through the second active beam (e.g., the sixth beam 620f);  Kamel Figure 8; Paragraph [0090-0096] A determination may be made whether the best beam is different from the serving beam. For example, beam selection component 430 may access current serving beam field 501 to determine the serving beam and determine whether the selected best beam is the current serving beam; If it 

Regarding Claim 15, Park in view of Islam and Kamel disclose the beam recovery method of Claim 14. Park in view of Islam and Kamel further disclose wherein the second beam performance index is a second maximum among the beam performance index series (Islam Figure 6 and 12; Figure 6 shows a beam index and signal quality including a first beam with a maximum signal quality and second beam less than the maximum among the beam indexes; Paragraph [0213-0222] The base station may send the reference signal through the first active beam. The base station may detect a radio link failure based on the received response. For example, the base station may determine that a value (e.g., a CQI, SINR, SNR, RSRP, RSRQ, etc.) may be below a threshold, and the base station may determine that the value being below the threshold indicates a radio link failure; the base station may communicate with the UE through the second active beam the base station 602 may communicate with the UE 604 through the second active beam (e.g., the sixth beam 620f);  Kamel Figure 8; Paragraph [0090-0096] A determination may be made whether the best beam is different from the serving beam. For example, beam selection component 430 may access current serving beam field 501 to determine the serving beam and determine whether the selected best beam is the current serving beam; If it is determined that the best beam is different from the serving beam beam switching controller may control beam switching circuit 220 to switch to the newly selected best beam).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IVAN O LATORRE whose telephone number is (571)272-6264. The examiner can normally be reached 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on (571) 272-7884. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

IVAN O. LATORRE
Primary Examiner
Art Unit 2414



/IVAN O LATORRE/Primary Examiner, Art Unit 2414